Citation Nr: 1518238	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a written waiver of the RO's initial consideration.  

In September 2013, the Board granted a compensable evaluation for the Veteran's right eye disability and remanded the service connection claims for bilateral hearing loss and tinnitus for further development.  That development was completed, and the case was returned to the Board for appellate review.

In November 2013, the Board denied the service connection claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 memorandum decision, the Court issued an opinion affirming the Board's decision as to bilateral hearing loss.  However, the Court set aside the Board's decision as to tinnitus and remanded the matter.

The Virtual VA and VBMS electronic claims files contain additional documents relevant to the present appeal, including the February 2013 hearing transcript and a November 2013 written appellate brief in Virtual VA, as well as the Court documents and a March 2015 written appellate brief in VBMS.

In April 2015, the Veteran submitted additional evidence that references hearing loss.  As previously noted, the Court has affirmed the Board's November 2013 decision denying service connection for bilateral hearing loss.  It is unclear as to whether he would like to file an application to reopen that claim.  However, that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and the matter is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the memorandum decision and on review of the evidence of record, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the Court determined that the May 2011/October 2013 VA examination/opinion was inadequate.  In particular, the Court noted that the VA examiner appeared to apply a high standard in rendering the opinion, as the term "reasonable certainty" was used.  The examiner also seemed to base her opinion on the assumption that tinnitus only manifests as a symptom of hearing loss and did not address the likelihood that the Veteran's tinnitus could otherwise be related to his military service.  

In addition, the Veteran submitted new medical evidence in response to the Board's 90-day letter in April 2015.  In the accompanying written statement, the Veteran specifically requested return of the case to the AOJ for review of this additional evidence.  Thus, the Board finds that a remand is required.

In addition, the Veteran's representative has indicated that there may be outstanding and relevant VA treatment records not associated with the claims file.  See March 2014 written statement.  On remand, the Veteran will have an opportunity to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran submitted new medical evidence in April 2015; however, these records appear to be incomplete.  The Northern Arizona ENT examination report only has two of four indicated pages, and the documents do not provide the name of the individual who performed the examination and provided the opinion.  As the case is being remanded, the Veteran may submit or authorize VA attempt to obtain any additional treatment records from that provider.

The AOJ should also obtain any outstanding and relevant VA treatment records.  See March 2014 written submission (requesting VA ensure that medical records from various VA medical facilities are obtained for appeal).

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the May 2011/October 2013 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, the May 2011 VA examination report, October 2013 VA clarifying opinion, and any private treatment records submitted by the Veteran.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus manifested in or is otherwise related to his military service, including noise exposure therein. 

In providing this opinion, the examiner is asked to determine the likelihood that the Veteran's current tinnitus is related to service in any way other than as a symptom of hearing loss.  The examiner should also discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, to include all evidence received since the October 2013 supplemental statement of the case.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

